Citation Nr: 1023078	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, type II, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a compensable disability rating for 
service-connected hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for cirrhosis of the liver/liver transplant.

4.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from December 1952 to December 1956 and from February 
1957 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Notably, after the Board denied the Veteran's claims in June 
2009, he appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Subsequently, the Veteran, 
through his representative, and the Secretary of Veterans 
Affairs submitted a Joint Motion for Remand (Joint Motion) 
requesting that the Board's decision be vacated and remanded.  
The Court granted the motion and remanded the case to the 
Board for further appellate review.  The case now returns to 
the Board following the Court Order.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.  
The Veteran requested a hearing at his local RO, but that 
hearing was never conducted.  Although a hearing was 
scheduled for December 2007, a December 2007 deferred rating 
decision reveals that VA rescheduled the hearing because the 
wrong examination was ordered for hypertension.  The deferred 
rating decision indicates that the hypertension examination 
was cancelled and the proper examination was to be ordered.  
The personal hearing was also to be rescheduled once the 
examination results were obtained and the claims file was 
returned to the RO.  The hearing was rescheduled for April 
2008, but the Veteran requested a later date for the hearing.  
The RO denied his request, stating that because he had 
previously failed to report for a hearing or cancelled more 
than two scheduled hearings he needed to show good cause to 
postpone his hearing.  However, the evidence does not 
demonstrate that the Veteran failed to report for his hearing 
or cancelled more than two scheduled hearings.  Instead, the 
evidence reveals that VA initially rescheduled the December 
2007 hearing because the wrong examination was scheduled, 
and, later, the Veteran submitted a request to reschedule the 
April 2008 hearing.  The Veteran's case was eventually 
forwarded to the Board without affording him a hearing.  

Additionally, in a June 2010 statement, the Veteran's 
representative stated that the Veteran continues to receive 
treatment at a VA medical facility and asked that VA obtain 
his current treatment records before his hearing is 
scheduled.  See 38 C.F.R. § 3.159(c) (2009).  Therefore, on 
remand, the RO/AMC should schedule the Veteran for a personal 
hearing and obtain all VA treatment records that the Veteran 
has identified as relevant to his claims from discharge to 
the present.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  All outstanding VA treatment records 
pertaining to any treatment the Veteran 
has received for his claimed disabilities 
at a VA medical facility from the 
Veteran's discharge to the present should 
be obtained and associated with the claims 
folder.  The search should include any 
archived or retired records.  If no 
records are available, please make 
specific note of that fact in the claims 
file.
  
2.  After the development requested above 
has been completed to the extent possible, 
schedule the Veteran for a local hearing 
with an Indianapolis Regional Office 
Hearing Officer or, if he desires, before 
a member of the Board.

3.  After the developments requested above 
have been completed to the extent 
possible, the Veteran's claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for the Veteran and his 
representative to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



